U.S. BANCORP FUND SERVICES, LLC 2020 East Financial Way Suite 100 Glendora, CA 91741 January 29, 2008 Via EDGAR Transmission U.S. Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C.20549 Re:Empiric Funds, Inc. File Nos.033-96334 and 811-09088 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, Empiric Funds, Inc. (the “Company”) hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated January 25,2008, and filed electronically as Post-Effective Amendment No. 20 to the Company’s Registration Statement on Form N-1A. If you have any questions or require further information, do not hesitate to contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
